Title: From Thomas Jefferson to William Short, 9 February 1789
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris Feb. 9. 1789.

I wrote you last on the 22d. of Jan. on which day I received yours of Dec. 31. and since that the other of Jan. 14. We have now received news from America down to the middle of December. They had then had no cold weather. All things relative to our new constitution were going on well. Federal Senators are N. Hampshire Presidt. Langdon and Bartlett, Massach. Strong and Dalton, Connect. Dr. Johnson and Ellsworth, N. Jersey Patterson and Ellmer, Pennsylva. Rob. Morris and McClay, Delaware Reed and Bassett, Virga. R. H. Lee and Grayson, Maryld. Charles Carrol of Carrolton and John Henry. All of these are federalists except those of Virga., so that a majority of federalists are secured in the Senate and expected in the H. of representatives. Genl. Washington will be president, and probably Mr. Adams vicepresident. So that the constitution will be put under way by those who will give it a fair trial. It does not seem probable that the attempt of N. York to have another convention to make amendments will succeed, tho’ Virginia concurs in it. It is tolerably certain that Congress will propose amendments to the assemblies, as even the friends of the constitution are willing to make amendments, some from a conviction they are necessary, others from a spirit of conciliation. The addition of a bill of rights will probably be the most essential change. A vast majority of Antifederalists have got into the assembly of Virginia, so that Mr. Henry is omnipotent there. Mr. Madison was left out as a Senator by 8. or 9. votes, and Henry has so modelled the districts for representatives as to tack Orange to counties where himself has great influence that Madison may not be elected into the lower federal house, which was the place Madison had wished to serve in, and not the Senate. Henry pronounced a Philippic against Madison in open assembly, Madison being then at Philadelphia. Mifflin is President of Pennsylvania and Peters speaker. Colo. Howard is Governor of Maryland, Beverley Randolph Governor of Virginia (this last is said by a passenger only and he seems not very sure). Colo. Humphreys is attacked in the papers for his French airs, for bad poetry, bad prose, vanity &c. It is said his dress in so gay a style gives general disgust against him. I have received a letter from him. He seems fixed with Genl. Washington. Mayo’s bridge over Richmond was completed, and carried away in a few weeks. While up, it was so profitable that he had great offers for it. A turnpike is established at Alexandria  and succeeds. Rhode island has again refused to call a Convention. Spain has granted to Colo. Morgan of New Jersey a vast tract of land on the Western side of the Missisipi with the monopoly of the navigation of that river. He is inviting settlers and they swarm to him. Even the settlement of Kentuckey is likely to be much weakened by emigrations to Morgan’s grant. Warville is returned charmed with our country. He is going to carry his wife and children to settle there. Gouverneur Morris is just arrived here, deputed, as is supposed, to settle R. Morris’s affairs which continue still deranged. Doctr. Franklin was well when he left America, which was about the middle of December.

Deaths. Norfolk. Walker Maury. 

Wmsbgh. Simeon Deane 

John Armistead
Mrs. Burwell (of the Grove)

Richmond. John Adams (another paper calls him Thos. Adams) Gabriel Galt.
Philadelphia. Pine the painter

Marriages. Massachusets. John Adams (I suppose the son of Mr. J. Adams) 

Williamsburg. John Nicholas. Louisa Carter.
Richmond. William Marshall. Alice Adams. 

Philip Southall. Jane Neillson.
Roger Atkinson. Agnes Poythress.
Anthony Singleton. Mrs. Peyton Randolph.
Thos. Lee (eldest son of R. H. Lee). Mildred Washington, neice of the Genl.
Sr. Peyton Skipwith. Miss Miller.



The information of your French gentleman that Mde. de Neuilly was living here, was like the greater part of the information one gets from those with whom talking is a besoin physique. I continue in the same house. It is true I have notified the determination of my lease for the middle of April: but it is not absolutely certain what I shall do. If I quit this house, I have no other in view which could answer my purpose. If I leave this and cannot get another to suit me I have a thought of taking a little country house opposite the plaine des sablons for the moment. Your information has been equally erroneous as to the affairs of this country. The public effects have been constantly firm. The Caisse d’escompte is 4150. The  125. million is 9½ perte. Mr. Necker contrives to keep things in train so as that there is no complaint for the want of money. The revolution goes on as auspiciously as possible. The letters of convocation are out for the States to meet at Versailles on the 27th of April. (I recommend to you to have that epoch in view for your return.) I see but one difficulty in their way. That is the preliminary question whether they shall vote by persons or orders. This once decided to be by persons, all will go well. The parliament of England have agreed to restrain their Regent from creating peers, giving reversionary or patent offices other than those usually given during good behavior, and having any thing to do with the king’s person, property, or houshold. The Prince of Wales has answered to their address that he will accept the regency on these terms. The ministry will go out as soon as the bill passes. The Queen has the charge of the King’s person, property, and houshold. A council is to be given for her advice. There are suspicions here that the two empires will make peace with the Turks and attack Prussia. If so, I do not think an English regent or his ministry will give any other aid but subsidies. The king continues as raving mad as ever. I never heard of so furious a Maniac. There will be a revolution in Poland if Russia should continue unable to turn her force to that side.—Mrs. Paradise is gone to England to aid in settling their affairs. Mr. Paradise is here, absolutely inconsolable on her departure. My daughters are well. So is Mazzei and all your acquaintance as far as I recollect. I send Mr. Rutledge two letters by this post. Be so good as to present him my esteem, and to be assured yourself of the sincere esteem & attachment with which I am & shall ever be Dear Sir your affectionate friend & servant,

Th: Jefferson


P.S. I shall take the liberty of lodging a small commission for you at Genoa, poste restante.

